Appeal by the People from a sentence of the Supreme Court, Westchester County, imposed February 23, 1978, upon defendant’s conviction of murder in the first degree, upon a jury verdict, the sentence being a term of imprisonment of 25 years to life. Sentence affirmed. The only issue that the People have raised, and that we have passed upon on this appeal, is the legality of the sentence imposed by the trial court, and not the propriety of that sentence. We hold that the sentence imposed by the trial court was a legal sentence (see People v James, 43 NY2d 17). We note that defendant has appealed from the judgment convicting him of the crime of murder in the first degree and that appeal has not as yet been perfected. Upon the perfection of defendant’s appeal, he may raise any issues, as he sees fit, with regard to the sentence imposed. Mollen, P. J., Hopkins, Suozzi, Shapiro and Margett, JJ., concur.